Title: Abigail Adams to William Smith, 10 June 1797
From: Adams, Abigail
To: Smith, William


        
          Dear sir
          Philadelphia June 10th 1797
        
        Will you be kind as to see mr Frothingham and tell him that I wish him to have the Coachee cased, and put on Board the first vessel which sails for this place agreeing for the freight of it, before he puts it on Board I have a Leeding Brass Harniss at Quincy which I will write to have sent to mr Frothingham that the whole may come together. Dr Welch has in his Hands three hundred Dollors which he was to repay to mr Frothingham when he had done the Carriage. mr Frothingham will credit me that and send on his Bill for the remainder.
        We hope that Congress will be Warm’d out of the city by the middle of July. I believe they will rise before, not by accomplishing the buisness, but by not doing it. this Dead weight of Pennsilvanna consisting of Quakers, who are always opposed to every arming proposition, of more Jacobins than any other city, who all wish to see our Government Prostrate, and a proportionable part of timid Men who fear offending the terrible Nation. all these causes have their influence upon a proportion of those members who wish for an excuse to rise without doing any thing more than negotiate these people however are very ready to advocate Convoys which may it is said be a protection to the trade of this state, and further southard, but will by no means be a sufficient shield to the trade of the Eastern states. these Members are willing that vessels should Arm for the East

Indias and for the Meditarranean but not for the west Indias. we want more Men of Deeds, and fewer of Words. a speech which shall take up ten Collums of a News paper and part of an additional supplement must contain very weighty and important matter indeed to induce people to hear it patiently, or read it afterward. there is no Man from our state, whose abilities talants and integrity are more highly spoken of than mr sewalls, and none who has more weight in the House. if his talants are not so striking as mr Dexters, he has qualities which are an adequate compensation mr otis too is highly spoken of, but it requires some time to be Way wise, and from reading his speeches, I think him too personal and too great a share of satire and Wit. he is a thorn to the antis, accordingly they abuse him—
        I hope you had a pleasent journey home and found mrs smith and Family well. I do not despair of seeing you this summer if congress rise in any season the President says he must take a journey, and it seems quite necssary for him. the buisness accumulates, instead of lessning. the Dons are cutting out work for us, stimulated no doubt by our Dear Friends the French.
        I hope as mr Frothingham is a Man of his Word, that the Carriage will not fail of being ready to come— My Love to cousin Betsy. mr otis and Family are well—
        Yours affectionatly
        
          A Adams
        
      